FILED
                            NOT FOR PUBLICATION                             JUN 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10550

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00760-PGR

  v.
                                                 MEMORANDUM*
EDUARDO VARGAS-PEREZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Paul G. Rosenblatt, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Eduardo Vargas-Perez appeals from the district court’s order revoking

supervised release and challenges the imposition of two conditions of supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Vargas-Perez contends that the district court erred by imposing two standard

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conditions of supervised release requiring that Vargas-Perez “not frequent places

where controlled substances are illegally sold, used, distributed, or administered,”

and “not associate with any persons engaged in criminal activity [or] with any

person convicted of a felony.” He argues that the conditions violate 18 U.S.C.

§ 3583 and due process because they lack an explicit mens rea requirement. We

review for plain error, see United States v. Vega, 545 F.3d 743, 747 (9th Cir.

2008), and find none. Vargas-Perez’s challenge fails because prohibited criminal

acts are presumed to require an element of mens rea. See id. at 750 (upholding a

nonassociation condition after construing it to require knowing association with the

prohibited group); see also United States v. Phillips, 704 F.3d 754, 768 (9th Cir.

2012) (supervised release condition restricting a defendant from frequenting places

where illegal drugs are used or sold does not violate due process because a

reasonable person would understand that the condition prohibits knowingly going

to a place where drugs are illegally used or sold).

      AFFIRMED.




                                           2                                     13-10550